                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CARMEN NICOLE YOUNG,                                  )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )      No. 4:19CV16 RLW
                                                      )
JOHN FRAME,                                           )
                                                      )
               Defendant.                             )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant's Motion to Dismiss for lack of subject

matter jurisdiction. (ECF. No. 4) Plaintiff has not filed a timely response in opposition or

responded to the two Orders to Show Cause issued by this Court. Upon review of the motion to

dismiss and the pleadings in this case, the Court finds that dismissal of Plaintiffs pro se cause of

action is appropriate.

                                          I. Background

       Plaintiff Carmen Young is an employee of the United States Postal Service ("USPS")

working at the Network Distribution Center ("NDC") located in Hazelwood, Missouri. On

November 28, 2018, Plaintiff filed a prose ex parte Petition for Order of Protection -Adult in

the Circuit Court of St. Louis County, Missouri. (ECF No. 3) Plaintiff claims that her

supervisor at the USPS, Defendant John Frame, knowingly and intentionally "caused or

attempted to cause me physical harm ... placed or attempted to place me in apprehension of

immediate physical harm ... coerced me ... and harassed me." (Id. at if 11) She further avers

that there is an immediate and present danger of domestic violence because Defendant tried on

several occasions to provoke/coerce Plaintiff into an argument and/or fight, and Defendant
would find her at her work(space) where he cursed and yelled at her. (Id. at ii 12) Plaintiff

requests an order of protection restraining Defendant from "committing or threatening to commit

domestic violence, sexual assault, molesting, or disturbing the peace of Petitioner ... [,] stalking

Petitioner ... [,] entering onto the premises of the Petitioner's place of employment 1 •••   [,]


com[ing] within 5 feet of Petitioner ... [,] and communicating with Petitioner in any manner or

through any medium." (Id. at ii 15) Plaintiff cites Mo. Rev. Stat. §§ 455.010 - 455.085 as the

basis of her claims. (Id.)

       On January 4, 2019, Defendant removed the case to federal court pursuant to 28 U.S.C. §

1442, which provides, "a civil action ... that is commenced in a State court and that is against or

directed to any of the following may be removed by them to the district court of the United

States for the district and division embracing the place wherein it is pending." 28 U.S.C. §

1442(a). The statute further specifies that removal is proper when a civil action is brought

against "any officer (or any person acting under that officer) of the United States or of any

agency thereof, in an official or individual capacity, for or relating to any act under color of such

office." 28 U.S.C. § 1442(a)(l). Defendant maintains that Plaintiffs allegations relate to

Defendant's position as a supervisor at the USPS Hazelwood NDC and therefore are properly

removed to federal court. (ECF No. 1)

       On January 31, 2019, Defendant filed the present Motion to Dismiss for lack of subject

matter jurisdiction pursuant to Rule 12(b)( 1) of the Federal Rules of Civil Procedure. Defendant

argues that he has sovereign immunity from suit. In addition, Defendant asserts that Plaintiff has

improperly based her law suit on Missouri statutes designed to protect persons from domestic



1
 Although Plaintiff checked the box regarding her school, she provided her work address at the
USPS, which the Court interprets as a request to restrain Defendant from entering Plaintiffs
place of employment.
                                                  2
violence and stalkers, which do not pertain to workplace complaints against supervisors.

Defendant maintains that Plaintiff should have filed her claims under federal provisions covering

federal employee grievances which first require exhaustion of administrative remedies.

       On April 1, 2019, the Court issued an Order to Show Cause, noting that Plaintiff had not

filed a memorandum in opposition as required by E.D. Mo. L.R. 4.01 or otherwise responded to

Defendant's motion. (ECF No. 6) The Court ordered Plaintiff to "show cause, in writing and

no later than April 15, 2019, why she has failed to respond to Defendant's Motion to Dismiss."

(Id.) The Court also advised that failure to comply may result in dismissal of Plaintiffs claims.

       Plaintiff failed to comply with the Order of April 1, 2019, and on May 14, 2019, the

Court issued a Second Order to Show Cause, ordering Plaintiff to show cause by May 31, 2019

why she has failed to respond to Defendant's motion and the Court's first Order to Show Cause.

(ECF No. 7) The Order further provided that "[:fJailure to comply with this Order will result in

dismissal of Plaintiffs claims against Defendant." (Id.) The Clerk of the Court mailed a copy of

the May 14, 2019 Show Cause Order, along with the Defendant's Motion to Dismiss,

Defendant's Memorandum in Support, and the first Order to Show Cause to Plaintiff at the

address she provided via U.S. Postal mail and UPS. Tracking through UPS indicates that the

documents were delivered on May 20, 2019 at 12:03 p.m. However, as of the date of this

Memorandum and Order, Plaintiff has not responded to the Defendant's motion or to the Orders

to Show Cause issued by this Court. In addition, the record shows that Plaintiff has done nothing

to prosecute her case since she filed the pro se ex parte Petition for Order of Protection - Adult

in the Circuit Court of St. Louis County, Missouri in November of2018.




                                                 3
                                           II. Discussion

                            A. Removal under 28 U.S.C. § 1442(a)(l)

       The Court must first determine the propriety of removal of this cause of action to federal

court. "Title 28 U.S.C. § 1442(a)(l) 'grants independent jurisdictional grounds over cases

involving federal officers where a district court otherwise would not have jurisdiction."' Jacks v.

Meridian Res. Co., LLC, 701 F.3d 1224, 1230 (8th Cir. 2012) (quoting Johnson v. Showers, 747

F.2d 1228, 1229 (8th Cir.1984)). As stated above,§ 1442 allows removal of an action to federal

court where the action is against an officer, or a person acting under that officer, "of the United

States or of any agency thereof, in an official or individual capacity, for or relating to any act

under color of such office." 28 U.S.C. § 1442(a)(l). "Four elements are required for removal

under§ 1442(a)(l ): (1) a defendant has acted under the direction of a federal officer, (2) there

was a causal connection between the defendant's actions and the official authority, (3) the

defendant has a colorable federal defense to the plaintiffs claims, and (4) the defendant is a

'person,' within the meaning of the statute." Id. (citing Dahl v. R.J Reynolds Tobacco Co., 478

F.3d 965, 967 n. 2 (8th Cir.2007)).

       The Court finds that all four elements are satisfied in this case. Defendant Frame is a

natural person and an employee of the USPS, which is "an independent establishment of the

executive branch of the Government of the United States." 39 U.S.C. § 201. In addition,

Defendant is a supervisor for the USPS, and therefor Defendant "is, or acts under the direction

of, a federal official or officer of the United States." Cubb v. Denise Belton, No. 4:15 CV 676

JMB, 2015 WL 4079077, at *2 (E.D. Mo. July 6, 2015) (citation omitted). Further, Plaintiff's

allegations relate solely to acts which occurred in the workplace which Defendant performed

under the color of his office, thus establishing a causal connection between Defendant's actions



                                                  4
and his exercise of official authority. As such, the Court finds that the first, second, and fourth

elements are satisfied.

        Likewise, Defendant has raised a plausible federal defense. In his Notice of Removal,

Defendant raises the defense of sovereign immunity and further claims that Plaintiff has failed to

exhaust her administrative remedies under the Civil Service Reform Act or Title VIL The

United States Postal Service enjoys federal sovereign immunity unless it waives such immunity.

Dolan v. US. Postal Service, 546 U.S. 481, 484 (2006) (citations omitted). Further, "[a] suit

against a government officer in her official capacity is really 'a suit against the official's office,'

and so officers acting within their authority generally also receive sovereign immunity." Hendy

v. Bello, 555 F. App'x 224, 226 (4th Cir. 2014) (quoting Will v. Mich. Dep 't ofState Police, 491

U.S. 58, 71 (1989)). The defense of sovereign immunity is sufficient to support removal. See

Medina v. Hardy, No. 4:17CV00824 AGF, 2017 WL 2778094, at *2 (E.D. Mo. June 27, 2017)

(finding that defendant's amended notice ofremoval asserting sovereign immunity as a federal

defense supported federal officer removal). Thus, the Court concludes that removal was proper.

                                  B. Subject Matter Jurisdiction

       With respect to Defendant's motion to dismiss, "[t]he purpose of a Rule 12(b)(l) motion

is to allow the court to address the threshold question of jurisdiction, as 'judicial economy

demands that the issue be decided at the outset rather than deferring it until trial."' B.A. v.

Missouri, No. 2:16 CV 72 CDP, 2017 WL 106433, at *1 (E.D. Mo. Jan. 11, 2017) (quoting

Osborn v. United States, 918 F.2d 724, 729 (8th Cir. 1990)). To dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(l), "'the complaint must be successfully

challenged on its face or on the factual truthfulness of its averments."' Swiish v. Nixon, No.




                                                   5
4:14-CV-2089 CAS, 2015 WL 867650, at *2 (E.D. Mo. Feb. 27, 2015) (quoting Titus v.

Sullivan, 4 F.3d 590, 593 (8th Cir. 1993)).

        The Defendant asserts that the Court lacks subject matter jurisdiction because Defendant

is entitled to sovereign immunity and because Plaintiff, as a federal employee, has remedies to

seek relief for workplace grievances under the Civil Service Reform Act and Title VII of the

Civil Rights Act. However, Plaintiff failed to first exhaust her administrative remedies. The

Court construes this as a facial attack on the Plaintiffs complaint. "A facial attack challenges

subject matter jurisdiction based on the allegations in the complaint and in deciding the motion,

the Court presumes all of the factual allegations in the complaint are true." Gaylor v. GS

Brentwood LLC, NO. 4:1 l-CV-506 CAS, 2011 WL 5079588, at *1 (E.D. Mo. Oct. 25, 2011)

(citation omitted).

       As stated above, the United States government and its officers acting in their official

capacities enjoy sovereign immunity unless immunity is expressly waived. "There are two

possible sources of waiver: The Federal Tort Claims Act ("FTCA"), 62 Stat. 982 (1948),

codified at 28 U.S.C. §§ 1346(b), 2671-2680, and the Postal Reorganization Act of 1970

("PRA"), Pub.L. 91-375, 84 Stat. 722, codified at 39 U.S.C. § 101 et seq." Hendy, 555 F. App'x

at 226. "[T]he FTCA applies only to suits for money damages, and thus does not operate as a

waiver of immunity for a suit seeking injunctive relief." Cubb, 2015 WL 4079077, at *5

(citations omitted). Here, Plaintiff seeks only injunctive relief and not monetary damages. Thus,

the waiver of sovereign immunity under the FTCA does not apply.

       With respect to the PRA, that statute allows the Postal Service "to sue and be sued in its

official name." 39 U.S.C. § 401(1). However, the Postal Service does not waive sovereign

immunity "( 1) for types of suits that are 'not consistent with the statutory or constitutional



                                                  6
scheme'; (2) when 'necessary to avoid grave interference with the performance of a

governmental function'; or (3) for other reasons that demonstrate congressional intent to apply

the 'sue and be sued' clause narrowly." Hendy, 555 F. App'x at 226 (quoting Loeffler v. Frank,

486 U.S. 549, 554 (1988)). Defendant asserts that Plaintiffs complaint should be dismissed

because Defendant has no personal or domestic relationship with Plaintiff, as all contact takes

place at the USPS Hazelwood NDC within the employer/employee relationship. Defendant

contends that Plaintiff is attempting to prevent Defendant Frame from approaching or

communicating with Plaintiff at work, thus preventing Defendant from performing his official

duties as a USPS supervisor. The Court agrees with other courts in this district which have

found that there is no waiver of immunity under the PRA "because allowing a state-law

injunction to prevent a federal employee from coming to work 'is inconsistent with the principle

of federal supremacy' and 'would disturb the federal agency's internal functions."' Cubb, 2015

WL 4079077, at *5 (quoting Hendy, 555 F. App'x at 226); see also Haynie v. Bredenkamp, No.

4:16-CV-773 (CEJ), 2016 WL 3653957, at *2 (E.D. Mo. July 8, 2016) (finding sovereign

immunity was not waived where plaintiffs ex parte Adult Abuse/Stalking petition would

prohibit a supervisor from coming to plaintiffs federal workplace and thus interfere with the

performance of a governmental function). Thus, the Court concludes that Plaintiffs claims are

barred by sovereign immunity, and the Court does not have subject matter jurisdiction over

Plaintiffs ex parte petition. Hendy, 555 F. App'x at 227.

       As an additional ground for dismissal, the Court agrees that Plaintiffs domestic

violence/stalking claims pertain to workplace grievances against her supervisor, arising out of

her federal employment. As such, Plaintiffs claims are cognizable under either Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., or the Civil Service Reform Act of 1978



                                                7
("CSRA"), 5 U.S.C. § 7501, et seq. "Each of these statutes requires the exhaustion of

administrative remedies prior to the initiation of suit in federal court." Cubb, 2015 WL 4079077,

at *3. Nowhere in Plaintiffs petition does she allege that she has pursued the required

administrative remedies under either Title VII or the CSRA in order to adjudicate her claims in

federal court. Therefore, the Court finds that it lacks subject matter jurisdiction over her

grievances arising out her federal employment. Id. at *4.

       Finally, the Court gave Plaintiff two opportunities to respond to Defendant's motion to

dismiss, and Plaintiff failed to do so. In the Second Order to Show Cause, the Court stated that

"[f]ailure to comply with this Order will result in dismissal of Plaintiffs claims against

Defendant." (ECF No. 7) Under Rule 4l(b) of the Federal Rules of Civil Procedure, a district

court may dismiss a case "[i[f the plaintiff fails to prosecute or to comply with these rules or a

court order .... " Fed. R. Civ. P. 4l(b). Plaintiff filed her petition in November of2018 and has

failed to take any further action to prosecute her case or to respond to any Orders of this Court.

Therefore, the Court additionally finds that dismissal is warranted under Rule 41 (b). Aziz v.

Wright, 34 F.3d 587, 589 (8th Cir. 1994).

       According! y,

       IT IS HEREBY ORDERED that Defendant's Motion to Dismiss for lack of subject

matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(l) (ECF. No. 4) is GRANTED. A separate

Order of Dismissal will accompany this Memorandum and Order.

Dated this 11th day of June, 2019.


                                                 E~~
                                                  RONNIE L. WHITE
                                                  UNITED ST ATES DISTRICT JUDGE




                                                  8
